 


109 HR 5054 IH: Rebuilding America’s Infrastructure
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5054 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. LaTourette (for himself and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To fund capital projects of State and local governments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rebuilding America’s Infrastructure. 
2.Findings and purposes definitions 
(a)FindingsThe Congress finds as follows: 
(1)Citizens chronically complain about the state of America’s public capital—about dilapidated school buildings, condemned highway bridges, contaminated water supplies, and other shortcomings of the public infrastructure. 
(2)In addition to inflicting inconvenience and endangering health, the inadequacy of the public infrastructure adversely affects productivity and the growth of the economy since public investment, private investment, and productivity are intimately linked. 
(3)For more than 2 decades, the United States Government has retreated from public investment. 
(4)State and local governments, albeit to a lesser extent, have also slowed public investments and State and local taxpayers are frequently reluctant to approve bond issues to finance public infrastructure. 
(5)In the early 1970s, nondefense public investment accounted for about 3.2 percent of gross domestic product but it now accounts for only 2.5 percent. 
(6)Widespread neglect of maintenance has contributed substantially to the failure of the stock of public capital assets to keep pace with the Nation’s needs. 
(7)Net of depreciation, the real nondefense public capital stock expanded in the past 2 decades at a pace only half that set earlier in the post-World War II period. 
(8)Evidence of failures to maintain and improve infrastructure is seen every day in such problems as unsafe bridges, urban decay, dilapidated and over-crowded schools, and inadequate airports. 
(9)The State departments of education collected data that reveals at least $300,000,000,000 worth of unmet school infrastructure needs. 
(10)This Act— 
(A)is designed to help the Nation take a significant step forward both in overcoming its infrastructure deficit and in promoting the productivity needed to meet the competitive challenges of the 21st century; and 
(B)represents fiscally sound planning and, in salient ways, advances sound fiscal and monetary operations. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To provide up to $50,000,000,000 a year on average for mortgage loans, at zero percent interest, to State and local governments for capital investment in types of infrastructure projects specified by Congress in a way that would not affect the conduct of a sound monetary policy based on price stability. 
(2)To cut the overall cost of investment in infrastructure projects about in half, depending on prevailing interest rates, for State and local taxpayers. 
3.DefinitionsFor purposes of this Act, the following definitions apply: 
(1)BankThe term Bank means the Federal Bank for Infrastructure Modernization established under section 4. 
(2)BoardThe term Board means the Board of Governors of the Federal Reserve System. 
(3)DevelopmentThe terms development and develop mean, with respect to an infrastructure facility, any— 
(A)preconstruction planning, feasibility review, permitting and design work, and other preconstruction activities; and 
(B)construction, reconstruction, rehabilitation, replacement, or expansion. 
(4)Indian reservationThe term Indian reservation has the same meaning as in section 4 of the Indian Child Welfare Act of 1978 (16 U.S.C. 1903), and shall include land held by incorporated Native groups, regional corporations, and village corporations, as defined in or established pursuant to the Alaska Native Claims Settlement Act, public domain Indian allotments, and former Indian reservations in the State of Oklahoma. 
(5)Indian tribeThe term Indian tribe means any Indian tribe, band, pueblo, nation, or other organized group or community, including any Alaska Native village or regional or village corporation, as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(6)Infrastructure facilityThe term infrastructure facility means a road, highway, bridge, tunnel, airport, mass transportation vehicle or system, passenger or freight rail vehicle or system, intermodal transportation facility, waterway, commercial port, drinking or waste water treatment facility, solid waste disposal facility, pollution control system, hazardous waste facility, federally designated national information highway facility, public school, and any ancillary facility which forms a part of any such facility or is reasonably related to such facility, including a facility necessary to comply with the Americans with Disabilities Act of 1990. 
(7)Regional or multistate organizationThe term regional or multistate organization means an organization established by an interstate compact between 2 or more States which has been approved by the Congress. 
(8)SecretaryThe term Secretary means the Secretary of the Treasury. 
(9)StateThe term State includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Trust Territories of the Pacific Islands, the Virgin Islands, the Northern Mariana Islands, and any territory of the United States. 
4.Federal Bank for Infrastructure Modernization 
(a)Establishment 
(1)In generalThere is hereby established a corporation which shall be known as the Federal Bank for Infrastructure Modernization. 
(2)StatusThe Bank shall be— 
(A)an instrumentality of the United States Government; and 
(B)under the general supervision and direction of the Secretary of the Treasury. 
(b)Management 
(1)Board of trusteesThe management of the Bank shall be vested in the Board of Directors of the Federal Financing Bank. 
(c)PowersThe Bank shall have the following powers: 
(1)To adopt, alter, and use a corporate seal. 
(2)To issue nonvoting capital stock in accordance with section 5. 
(3)To enter into contracts and modify, or consent to the modification of, any contract or agreement to which the Bank is a party or in which the Bank has an interest under this section. 
(4)To appoint, by the board of directors, such officers and employees as the board of directors determines to be necessary to carry out the provisions of this Act, to define their duties, fix their compensation, require bonds of them and fix the penalty thereof, and to dismiss at pleasure such officers or employees. 
(5)To make advance, progress, or other payments. 
(6)To acquire, hold, lease, mortgage, maintain, or dispose of, at public or private sale, real and personal property, using any legally available private sector methods, and otherwise exercise all the usual incidents of ownership of property necessary and convenient to the operations of the Bank. 
(7)To sue and be sued in its corporate capacity in any court of competent jurisdiction. 
(8)To use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(9)To prescribe bylaws that shall be consistent with law. 
(10)To make loans in accordance with section 7, subject to the requirements of such section. 
5.Capitalization of the Bank 
(a)Issuance and sale of stockThe Bank may— 
(1)issue nonvoting capital stock under section 4(c)(2) only at such times and in such amounts as— 
(A)the Secretary determines to be appropriate for the issuance of such stock; and 
(B)the Board determines to be appropriate for the purchase of such stock; and 
(2)sell such stock only to the Board or, at the Board’s direction, a Federal reserve bank. 
(b)Purchase of capital stock by Federal reserve Board 
(1)In generalDuring the 10-year period beginning on the first day of the first fiscal year that begins after the date of the enactment of this Act, and subject to subsection (c) and the direction of the Federal Open Market Committee, the Board of Governors of the Federal Reserve System, acting directly or through any Federal reserve bank, shall invest in nonvoting capital stock of the Bank at such times and in such amounts as the Board determines to be appropriate under this section. 
(2)Average annual investment amountThe amount invested by the Board in the capital stock of the Bank under this subsection shall average $50,000,000,000 a year over the 10-year period of investment in the Bank described in paragraph (1). 
(c)Integration of stock purchases into open-market operations 
(1)In generalThe investment of the Board in stock of the Bank under this section shall be integrated into the open-market operations of the Federal Open Market Committee under section 12A of the Federal Reserve Act (12 U.S.C. 263) and the directions of the Federal Open Market Committee to the Federal reserve banks with regard to open-market operations shall take into account, and may include directions with regard to, any such investment. 
(2)Treatment of stockCapital stock of the Bank shall be treated as obligations of an agency of the United States for purposes of section 14(b)(2) of the Federal Reserve Act (12 U.S.C. 355). 
(d)Use of capitalThe capital of the Bank may be used only for making loans under section 7. 
(e)Retirement of stockNonvoting stock issued under this section shall be repurchased and retired from amount received from the repayment of loans under section 7. 
6.Budget treatment 
(a)Nonapplicability of provisions applicable to receipt and expenditures of revenue and borrowed fundsFor purposes of title 31, United States Code, the Congressional Budget and Impoundment Control Act of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, the Budget Enforcement Act of 1990, or any other provision of law— 
(1)amounts received by the Bank in connection with the sale of stock pursuant to section 5 shall not be treated as revenue when it is received or made available to the Bank nor shall it be treated as revenue by the Bank or by the Secretary of the Treasury when the loans referred to in section 7 are repaid; 
(2)the purchase or sale of stock pursuant to section 5 and the interest-free loan program established under section 7— 
(A)shall not be treated as budget authority, new budget authority, budgetary resources, spending authority, new spending authority, entitlement authority, or credit authority; 
(B)shall not be subject to apportionment or sequestration other than in accordance with the provisions of sections 4, 5, and 7; and 
(C)shall not be taken into account in the determination of the baseline for any fiscal year; and 
(3)the disbursement of money paid by the Board or received by the Bank in connection with the purchase or sale of stock pursuant to section 5 shall not be treated as an outlay or a budget outlay. 
(b)Expenditure of tax revenue or borrowed funds not authorizedNo provision of this Act shall be construed as authorizing the expenditure of funds derived from revenues imposed and collected by the United States Government under any provision of law or from amounts borrowed by the United States Government pursuant to chapter 31 of title 31, United States Code, or any other provision of law. 
7.Issuance of infrastructure loans 
(a)In generalThe Bank may make loans to eligible borrowers for the development of infrastructure facilities, if the Bank obtains such assurances as the Bank determines to be appropriate from the borrower that— 
(1)the funding of the project by the Bank was approved by— 
(A)a State certifying officer, in the case of an infrastructure facility development project proposed by a governmental unit within such State; 
(B)the Secretary of the Interior, in the case of a project proposed by an Indian tribe; or 
(C)the State certifying officer of each State involved, in the case of an infrastructure facility development project proposed by a regional or multistate organization; 
(2)the proceeds of such loan will be used solely for the purpose of funding the development of any infrastructure facility; 
(3)the borrower will establish and maintain over the life of the loan a sinking fund or other amortizing mechanism that would ensure that the repayment of the principal of the loan will be made in accordance with the repayment schedule contained in the loan documents; and 
(4)the Bank will have full access to such books and records of the borrower as the Bank may, from time to time, determine to be necessary to audit the borrower’s compliance with the terms and conditions of the loan. 
(b)No interestAny loan made under this Act shall bear no interest. 
(c)Loan requirements 
(1)Aggregate annual loan amountsThe aggregate amount of loan commitments made by the Bank in any year shall equal the amount of the investment by the Board in the capital stock of the Bank in such year. 
(2)Investment in public school infrastructureThe Secretary shall set up lending guidelines for loans under this section to ensure that 20 percent of the total amount of all loans made to States, units of general local government, or Indian reservations are dedicated to investment in public school infrastructure and facilities or other public educational facilities. 
(d)Allocation formula 
(1)In generalThe Secretary shall establish an allocation formula, on the basis of the total population of each State and Indian reservation, to determine the manner in which the total amount of loan disbursements which may be made in any year shall be allocated among the States and Indian tribes. 
(2)Regional or multistate organizationIn developing an allocation formula, the Secretary shall provide for the allocation of loans to regional or multistate organizations through appropriate adjustments of allocated amounts to the States which established any such regional or multistate organization. 
8.Borrower eligibility 
(a)In generalSubject to subsections (b) and (c), any State, any unit of general local government of a State, any Indian tribe, and any regional or multistate organization shall be eligible to borrow from the Bank under this Act to fund the development of infrastructure facilities. 
(b)State certifying officerNo loans may be made to any State or any unit of general local government of any State, or to any regional or multistate organization to which such State is a party, unless the State has authorized an officer of the State to— 
(1)review all proposals by any officer or agency of the State or any unit of general local government to develop an infrastructure facility for which funding is sought from the Bank; 
(2)select and approve the proposals which meet the requirements of this Act for funding by the Bank consistent with the allocation formula established by the Secretary of the Treasury, including requirements of the Bank with regard to— 
(A)the establishment of sinking funds or other amortizing mechanisms to ensure timely repayment of any loan; and 
(B)the auditing of the books and records of the recipient of the loan; and 
(3)ensure that— 
(A)all proposals are financially responsible; and 
(B)proposing parties have not previously defaulted on any loan by the Bank under this Act. 
(c)Secretary of the InteriorNo loans may be made to any Indian tribe unless the Secretary of the Interior undertakes to— 
(1)review all proposals by any Indian tribe to develop an infrastructure facility for which funding is sought from the Bank; and 
(2)select and approve the proposals which meet the requirements of this Act for funding by the Bank consistent with the allocation formula established by the Secretary of the Treasury, including requirements of the Bank with regard to— 
(A)the establishment of sinking funds or other amortizing mechanisms to ensure timely repayment of any loan; and 
(B)the auditing of the books and records of the recipient of a loan. 
9.Made in america 
(a)FindingsThe Congress finds the following: 
(1)Illegal steel dumping in domestic steel markets has eroded the market for domestic steel. 
(2)The result of this erosion of the domestic steel market has been the recent string of bankruptcies and mill closings of steel companies. 
(3)Thousands of steel workers have lost their jobs as a result of the bankruptcies and mill closings. 
(4)There are precedents for requirements that domestic steel and iron products be used in cases where Federal monies are involved in infrastructure projects. 
(b)Buy america 
(1)In generalNo loan may be issued for any infrastructure facility development project unless the Bank receives assurances from the appropriate State certifying officer described in subsection (a)(1) or the Secretary of the Interior, as the case may be, that the project meets the requirements of the Buy America Act. 
(2)RegulationsThe Secretary shall prescribe such regulations as the Secretary determines appropriate to carry out this section. 
(3)Iron and steel productsIf any iron or steel product is involved in any infrastructure facility development project, such product does not meet the requirement of this section unless all manufacturing processes involved in the production of such product, including the application of any coating, have taken place within the United States. 
10.Labor standards 
(a)In generalAll laborers and mechanics employed by contractors or subcontractors in the performance of any contract and subcontract for the construction, repair, renovation, or alteration, including painting and decorating, of any infrastructure facility development project that is financed in whole or in part by a loan under this Act, shall be paid wages not less than those determined by the Secretary of labor in accordance with the Act of March 3, 1931 (commonly known as the Davis-Bacon Act, 40 U.S.C. 276a—276a–5). The Secretary of Labor shall have the authority and functions set forth in Reorganization Plan of No. 14 of 1950 (64 Stat. 1267) and section 2 of the Act of June 1, 1934 (commonly known as the Copeland Anti-Kickback Act) (40 U.S.C. 276c). 
(b)Voluntary project labor agreements 
(1)In generalAny eligible borrower, as defined in section 8 of this Act, may require that every contractor or subcontractor on a project assisted by a loan under this Act agree, for that project only, to negotiate or become a party to a project labor agreement with 1 or more appropriate labor organizations. The borrower has complete discretion whether to include such a requirement— 
(A)where a project labor agreement will advance the procurement interest of the borrower in cost, efficiency, and quality and in promoting labor-management stability as well as compliance with applicable legal requirements governing safety and health, equal employment opportunity, labor and employment standards, and other matters; and 
(B)where no laws applicable to the specific construction project preclude the use of the proposed project labor agreement. 
(2)RequirementsAny project labor agreement reached pursuant to this section— 
(A)shall bind all contractors and subcontractors on the construction project through the inclusion of appropriate clauses in all relevant solicitation provisions and contract documents; 
(B)shall allow all contractors and subcontractors wishing to compete for contracts and subcontracts on the project to do so, without discrimination against contractors, subcontractors, or employees based on union or nonunion status; 
(C)shall contain guarantees against strikes, lockouts, and similar work disruptions; 
(D)shall set forth effective, prompt, and mutually binding procedures for resolving labor disputes arising during the project; 
(E)shall provide other mechanisms for labor-management cooperation on matters of mutual interest and concern, including productivity, quality of work, safety, and health; and 
(F)shall fully conform to all applicable statutes and regulations. 
(3)Voluntary agreementsNo provision of this section may be construed as— 
(A)requiring a borrower to use a project labor agreement on any project; 
(B)precluding use of a project labor agreement in circumstances not covered under this section; or 
(C)requiring contractors to enter into a project labor agreement with any particular labor organization. 
(c)Rule of constructionNo provision of this section may be construed as creating any right or benefit, substantive or procedural, enforceable by a non-Federal party against the United States, its departments, agencies or instrumentalities, its officers or employees, or any other person, including the borrower. 
11.Administrative provisions 
(a)Minimum phase-in periodLoans made under section 7 shall be disbursed by the Bank immediately or over the construction or development period of the project as needed so as to accommodate more loan requests. The payout in any given year shall be no less than 20 percent of the total amount authorized. 
(b)Period to maturityThe period to maturity of any loan made under section 7 shall not be less than 10 years nor more than 30 years, at the discretion of the borrower, but may be paid earlier. 
(c)Administrative feesThe Bank shall impose an administrative fee of not more than one-quarter of 1 percent on each recipient of a loan, sufficient to cover administrative costs incurred by the Bank, including overhead, in administering such loan. 
(d)Collection of principal and feesThe Bank shall enforce collection of any loan in which 2 or more payments are due and payable. To that end, the Bank shall be empowered to enter Federal district court to seek an order to attach property of the borrower, up to the amount necessary to end the delinquency. The cost of collection shall be added to the balance of the loan. The borrower shall continue to make semiannual payments of the same amount until the entire balance, including fees, is paid. 
12.Abolishment of Bank 
(a)Winding up operationsThe Bank shall wind up the affairs of the Bank during the 6-month period ending on the date the last outstanding loan issued by the Bank under this Act is repaid. 
(b)Bank abolishedEffective at the end of the 30-day period beginning on the date described in subsection (a), the Bank is hereby abolished. 
 
